Exhibit 10.20

NORCRAFT HOLDINGS, L.P.

3020 Denmark Ave. Suite 100

Eagan, Minnesota 55121

June 25, 2007

Mr. Mark Buller

Buller Norcraft Holdings, L.L.C.

3020 Denmark Ave., Suite 100

Eagan, MN 55121

Re: Third Amendment to Contribution Agreement

Dear Mark:

Reference is made to the Contribution Agreement, dated as of October 21, 2003
(as amended August 17, 2004 and October 4, 2006, the “Contribution Agreement”),
by and among Norcraft Holdings, L.P, a Delaware limited partnership
(“Holdings”), Norcraft Companies, L.P., a Delaware limited partnership, Buller
Norcraft Holdings, L.L.C., a Delaware limited liability company (the “Buller
Investor”), and Mark Buller, David Buller, James Buller, Phil Buller, Herb
Buller and Erna Buller. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Contribution Agreement.

This letter, when countersigned by the Buller Investor, confirms our agreement
that the Contribution Agreement is hereby amended as set forth in this letter
pursuant to Section 9(b) of the Contribution Agreement.

Effective as of the date of the Third Amended and Restated Limited Partnership
Agreement of Holdings, dated as of the date thereof, among Norcraft GP, L.L.C.,
SKM Norcraft Corp., Trimaran Cabinet Corp., and Buller Norcraft Holdings, L.L.C.
and various other limited partners of Holdings (the “Third Holdings LP
Agreement”), the purchase prices with respect to the Purchase Right granted to
the Buller Investor in Section 3 of the Contribution Agreement shall be changed
from (a) the prices calculated in accordance with the Second Amendment to
Contribution Agreement, dated October 4, 2006 (the “Second Amendment”) to
(b) the original prices set forth in the original Contribution Agreement (prior
to the First Amendment), in each case, reduced by an amount equal to the sum of
(i) the First Distribution Per Unit Amount (as defined in the Third Holdings LP
Agreement), and (ii) the Class A Distributed Amount (as defined in the Third
Holdings LP Agreement).

Nothing in this letter shall be taken to alter or modify any terms or conditions
of the Purchase Right other than these purchase prices, and all other original
terms and conditions both of the Purchase Right and of the Contribution
Agreement shall remain in full force and effect.

 

Sincerely, NORCRAFT HOLDINGS, L.P. By:   NORCRAFT GP, L.L.C.   Its General
Partner By:  

/s/ Leigh Ginter

Name:   Leigh Ginter Title:   Authorized Person



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: BULLER NORCRAFT HOLDINGS, L.L.C. By:  

/s/ Mark Buller

Name:   Mark Buller Title:   Authorized Person